296 F.2d 740
62-1 USTC  P 15,387
UNITED STATES of Americav.Albert J. GOULD.UNITED STATES of Americav.Frank H. RICKETSON, Jr., et al.
Nos. 6681, 6682.
United States Court of appeals Tenth Circuit.
Oct. 26, 1961.

Appeals from the United States District Court for the District of Colorado.
Louis F. Oberdorfer, Asst. Atty. Gen., and Lee A. Jackson, Atty., Tax Division, Department of Justice, Washington, D.C., and Lawrence M. Henry, U.S. Atty., Denver, Colo., for appellant.
Dayton Denious, Denver, Colo., for appellees.
Before MURRAH, Chief Judge, and LEWIS and BREITENSTEIN, Circuit judges.
PER CURIAM.


1
Affirmed without written opinion, for the reasons stated in the opinion of the trial court, reported in D.C., 187 F.Supp. 337.